IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                October 8, 2008
                                No. 08-40894
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

WALTER FERNANDO VELASQUEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:08-CR-107-9
                           USDC No. 4:08-MJ-458-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Walter Fernando Velasquez is charged with conspiracy to manufacture or
distribute or possess with intent to distribute narcotics. Velasquez appeals from
an order of the district court that revoked the magistrate judge’s pretrial order
granting release on bond.
      The district court revoked the magistrate judge’s order, determining that
Velasquez had failed to rebut the presumption that no condition or combination


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-40894

of conditions will reasonably assure Velasquez’s presence at trial or the safety
of the community if Velasquez is released. 18 U.S.C. § 3142(e) & (f). We review
the order issued by the district court, not that of the magistrate judge. United
States v. Westbrook, 780 F.2d 1185, 1188 n.4 (5th Cir. 1986). Absent an error of
law, we will uphold a district court’s pretrial detention order if it is supported by
the proceedings below. United States v. Rueben, 974 F.2d 580, 585 (5th Cir.
1992). Analysis of the factors set forth in § 3142(g) indicates that the district
court’s conclusions are supported by the record. See id. at 586; see also United
States v. Fortna, 769 F.2d 243, 249 (5th Cir. 1985). The pretrial detention order
is AFFIRMED.




                                         2